Title: Discussion of British and French Spoliation of US Commerce, 1797
From: Adams, John
To: 



ca. 1797

A brief investigation of the Question “Was France or England the first beginner of the measures pursued since 1792, to spoliate the commerce of the United States.
It has been asserted, and, by many, believed, “that the Government of France has an indisputable title to the culpable pre-eminence of having taken the lead in the violation of neutral rights, the first instance on the part of the British Government(refering to the order of the 8th. June 1793) “being nearly a month posterior to the Commencement of the evil by France” (refering to the Decree of the Convention of the 9th May 1793) These are the words, in which that charge has been brought against the French Government by the writer of a series of papers in the Gazette of the United States, entituled “The Warning” signed “Americus”. These papers are manifestly written by a person very minutely informed concerning the transactions of our Government, and have been considered as the productions of the late Secretary of the Treasury. If that be the fact, it is of great importance, because of the large share he is known to have taken in the executive Business, out of the line of the Department and in the publications upon the conduct of the two foreign powers with whom we have had the greatest relations.
It is an important matter of observation, that a similar way of thinking seems to have existed in the mind of the present Secretary of State, immediately before the publication of “The Warning” refered to above; for in his report of the 27 February 1797; page 7; he observes: “It may be proper to remark here that this decree of the Convention” (that of the 9th May 1793 mentioned in his next preceding sentence) “directing the Capture of neutral vessels laden with provisions and destined for enemy ports, preceded by one Month the order of the British Government &ca.” refering to that of June 8th. 1793. It is true, that there is no assertion, that either that British act, or that French act is the leading act of violation committed by England and France upon the neutral commerce, but the passage unavoidably carries the idea to the reader and has  occasioned some, who have not examined the subject to believe, that the Secretary of State has exhibited a proof that “France” (in the language of Americus,) “has really taken the lead in the violation of neutral rights.”
It is always highly important to take a just view of the conduct of nations, which are competitors for our friendship & particularly when we are promulgating an official Notice of the deportment of one of them, which is in a state of disagreement with us.
There is among the records of the department of State clear and positive Evidence, that England had deliberately adopted the System of violating the neutral commerce above a month before the French Decree of the 9th of May. This evidence seems to have escaped the Notice or recollection of the Secretary of state and of the writer of the Investigation in the United States Gazette. Our late Minister in London communicated to our Secretary of State, in his letter of the 5th. July 1793, that Lord Grenville had explicitly and unreservedly avowed, that the Captures of neutral vessels, as directed by the British order of the 8th. of June 1793 to that End, were fully understood by both Russia and Great Britain to be within the intention of the convention between them, which was signed by those two parties at London on the 25th. day of March 1793.  From the extraordinary Nature of that Convention between Russia and Great Britain, from the distance between Petersburg and London, and from the Season of the year, it cannot be doubted, that this important contract, which was  completely matured and signed on the 25th of March, must have been originated in 1792 by the Empress & the British King. In all the correspondence between our Secretary of State and Mr. Pinckney and in all the conferences and Notes between the British Secretary of State and our Minister in London, we do not perceive the least suggestion of the the influence of the example of the french Decree of the 9th. of May. Such a plea could not be made by Lord Grenville, who knew and avowed, that Great Britain had bound herself by a solemn compact, to obseve the very conduct of which the neutral powers complained. He and their Minister here (Mr. Hammond) have perseveringly maintained, that it was regular and right under the law of Nations. The British Government no doubt gave their first orders to the Commanders of their Ships as soon as the Convention with Russia was signed: and it is to be presumed that the known detentions of neutral vessels in their ports, and the Captures of such Vessels, which the French Government assigns as justifying reasons, were made in consequence of that convention and of those first orders. Neutral vessels, with provisions, for Fr. ports were so illegally detained in the fall of 1792 as to occasion a remonstrance from the French Minister to Lord Grenville in Jany 1793, and an Application to Parliament for an indemnity for the unauthorized proceeding. State papers p. 231. The British orders of the 8th. of June are expressly called by themselves, “additional Instructions”. The English Secretary adhered to their right to adopt such measures in his negociations with our Envoy (Mr. Jay) and in the formation of the existing Treaty with the United States. It is not perceived therefore in which what Manner the French Decree of May 1793 can have produced this conduct of Great Britain.
France acted a very unwarrantable and imprudent part in her decree of May 1793. But having an immense population to support, and with a prodigious band of sailors and soldiers to feed, almost completely shut in on the land side by the hostile Netherlands, Germany, Italy and Spain, expecting no Grain from the swarming hive of Switzerland and closely watched by the inimical Fleets of Russia, Sweden, Holland, England, Spain Portugal and the Italian states, her just apprehensions of a ruinous and distracting famine (This is made a particular consideration in the remonstrance of Mr. Chauvelin. Jany 7. 1793) appear to have been quicken’d by the instances of Capture, some of which are particularized, and others of which are expressly, tho generally noticed, in the Decree of the Convention. Altho these circumstances are absolutely insufficient to justify France, they afford a degree and kind of extennuation for her following Russia and England, which they can not plead for their prior and leading act, and the captures and detentions during the pre-existence of their Convention. The views of Russia and England from Feby to July 1793 are fully explained by the latter in her Notes delivered to the Swedish Minister in those two Months. She avows the Consort between England & herself to compel all neutral vessels, bound to France to return or to go to some neutral port. England made in 1793 treaties in the very terms of the Russian Convention,  Spain, Prussia, Holland &ca. The plan of starving France at the expence of domestic law and neutral rights was begun in 1792 & prior to May 1793. That we considered the conduct of Great Britain at the Time, as, under all circumstances, the most exceptionable, must appear absolutely certain from our sending a special Envoy to London and not to Paris. This observation appears the more reasonable, because we had resident Ministers, in 1793 & 1794, at both places: Mr. G. Morris in France and Mr. Pinckney in London. The Object of this paper is not at all to justify the spoliations committed by France, nor is it wished, in the smallest Degree, to extenuate them. That any such Ideas have been admitted into this investigation, is merely because they unavoidably arise in a free discussion of the subject. To ascertain that any particular measure is not of a certain alleged Nature, it may be useful and necessary to ascertain of what Nature it really is. If fears, which now appear to have been well grounded, and the influence of a few English examples have led France to adopt a culpable and unjust measure towards us, still it appears true, and is important in this investigation that there really is a most serious and premediated instance of the evil on the part of Great Britain above six weeks prior to the French Decree of May 1793. The Contracting parties bound themselves to use all possible means with the neutral states to prevent their accustomed and lawful Commercial intercourse with France, from which among other things that Republic drew many of the comforts and necessaries of life. We have the explicit declaration of Lord Grenville who signed the Russian Convention, that it was in execution and fulfillment of this Convention, of March 1793, that the British Additional orders of the 8th. of June 1793 were issued. That English Secretary of State did not allege or even intimate, that the French order of the 9th. of May was the cause. He knew Great Britain had previously commenced those depredations, in the manner set forth in that Decree of the Convention, and he therefore plainly assigns the Concert with Russia and a pretended authority from the law of Nations, as the true and only causes: and it is upon this British Doctrine, that the provision Article of our Treaty proceeded upon their part. It seems particularly worthy of remembrance, that Lord Grenville also alleged, that Spain would act as England had done, in regard to the neutrals and we know, that Spain did act accordingly in the Course of the year 1793. We therefore really appear to owe our Spoliations by Spain to the support, influence and persuasions of England and Russia, in pursuance of the extraordinary Convention entered into by them in March 1793: a convention, which was not only calculated by its dreadful example and plain Tendencies to bring down upon France and all future belligerent nations unprecedented and aweful miseries, but to inflict upon all Neutrals, however peaceful and equitable, the suspension of their ordinary and rightful Navigation, the sales of their most valueable commodities, their supplies of foreign comforts, and necessaries, and the dependent revenues from exports and imports. If Portugal should become involved in the present War, England and her Allies, acting upon this principle, would suspend the accustomed and lawful Commerce of the United States with one half of the civilized world, and France, too ready to follow the example and prompted by Notions of interest and necessity, would suspend our rightful Commerce with the other half. In these views, the Convention of 1793 between Russia & Great Britain, as unreservedly and clearly explained by Lord Grenville to Mr. Pinckney, is a matter of the most transcendant Importance to the United States. To acquiesce in the doctrines and principles, which are its avowed Basis must go far to destroy the Merchant, the Fisherman and the Mariner, and must deeply wound the manufacturer, the planter and the farmer. Not to perceive and be aware of the real devisers and originators of this grand scheme of neutral sacrifices would appear to be a fatal oversight.
